Title: To Thomas Jefferson from James E. Brown, 27 January 1826
From: Brown, James E.
To: Jefferson, Thomas

THE COMMONWEALTH OF VIRGINIA,TO THE SHERIFF OF Albemarle COUNTY,—Greeting,We command you to summon Thomas Jefferson late president of the united Statesto appear before the JUDGE of our Superior Court of Law holden for WYTHE County: at the Court house, on the 2nd day of the next May term, to testify and the truth to say on behalf of Henry Umbargerin a certain matter of controversy, in our said Court depending, between Sam & Esther persons of colour Suing in forma pauperis Plts and Said Umbarger DefendantAnd this he shall in no wise omit, under the Penalty of $16. And have then there this writ. Witness, JAMES E. BROWN, Clerk of our said court, at the Court-house, the 27th day of January 1826, in the 50th year of the Commonwealth.
                        J E Brown
                    I acknolege service of this subpoena, but am unable to obey it’s injunctions, being confined to the house by sickness.Th: JeffersonMonticello Feb. 4. 26.